Grimes and Douglas, JJ.,
dissenting: In our view, this case takes an overly restrictive position in reading the notice requirements of RSA ch. 281. “We are here concerned with the construction of remedial legislation in the light of its recognized purpose to afford to the employee ‘a certain and sure remedy applicable to all cases of injury not due to his wilful misconduct.’ ” Bolduc v. Company, 97 N.H. 360, 365, 89 A.2d 538, 541 (1952). The Manchester Police Department was given notice within the year. The only alleged defect is that it was not in writing. The trial court found no prejudice resulted from any want, defect, or inaccuracy of notice. It also found that the normal procedure followed by the Manchester Police Department was to “advise the surviving dependents that the question of workmen’s compensation coverage should be submitted to the insuring company, and as a matter of procedure, said . . . Department automatically filed an employer’s notice with the insurance company in such case.” This policy is more liberal than the minimum required by RSA 281:17. We do not read Levesque v. Bronze Craft Corp., 104 N.H. 195, 182 A.2d 603 (1962), as properly requiring such a restrictive notice approach as does the majority herein. To that extent, we would overrule Levesque.
The result reached by the majority is entirely inconsistent with the liberal treatment of the statute of limitations in the recent case of Brown v. Mary Hitchcock Memorial Hospital decided September 30,1977.